 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         KATHERINE THOMPSON,                           CASE NO. C18-1362JLR

11                              Plaintiff,               ORDER SCHEDULING
                  v.                                     HEARING
12
           LIFE INSURANCE COMPANY OF
13
           NORTH AMERICA,
14
                                Defendant.
15
           The court is in receipt of the parties’ joint submission under Local Civil Rule
16
     37(a)(2) regarding Plaintiff Katherine Thompson’s interrogatories and requests for
17
     production. (Jt. Sub. (Dkt. # 15)); see also Local Rules W.D. Wash. LCR 37(a)(2). The
18
     //
19
     //
20
     //
21
     //
22


     ORDER - 1
 1   court hereby SCHEDULES a hearing on the joint submission on Tuesday, March 26,

 2   2019, at 1:30 p.m.

 3         Dated this 20th day of March, 2019.

 4

 5                                               A
                                                 The Honorable James L. Robart
 6
                                                 U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
